IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                        : No. 133 EM 2015
                                            :
                    Petitioner              :
                                            :
             v.                             :
                                            :
JUDGE DIANA ANHALT AND COURT OF             :
COMMON PLEAS, PHILADELPHIA,                 :
                                            :
                    Respondents             :



                                       ORDER

PER CURIAM

      AND NOW, this 10th day of December, 2015, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus is DENIED, and the

Prothonotary is DIRECTED to strike the name of the jurist from the caption.